Citation Nr: 0013613	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  99-00 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the residuals of 
left lower lobe pneumonia.

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
abnormal liver function tests.

3.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for left 
testicle hypersensitivity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from January 1985 to December 
1987.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal of rating decisions of the Phoenix, 
Arizona, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that a statement of the case was issued and a 
substantive appeal received for the issues of entitlement to 
an evaluation in excess of ten percent for a left knee 
disability, and entitlement to a compensable evaluation for a 
right knee disability in January 1998.  An April 1998 
statement received from the veteran indicates that if a 20 
percent evaluation was established for his left knee 
disability and a 10 percent evaluation was established for 
his right knee disability, then he would be satisfied with 
these evaluations and withdraw his appeal.  In an April 1998 
Hearing Officer Decision, the evaluation for the left knee 
disability was increased to 20 percent, and the evaluation 
for the right knee disability was increased to 10 percent.  
Therefore, as the veteran has indicated his satisfaction with 
these evaluations, they are considered to be a complete grant 
of the benefits sought on appeal, and these issues are not on 
appeal to the Board.  However, the veteran submitted a new 
claim for entitlement to increased evaluations for his knee 
disabilities in September 1999.  These claims have not been 
addressed by the RO, and are referred to the RO for 
adjudication.


FINDINGS OF FACT

1.  The veteran has not submitted evidence of a current 
disability as a residual of the left lower lobe pneumonia for 
which he was treated during service. 

2.  The issue of entitlement to service connection for 
abnormal liver function tests was determined to be not well 
grounded in an October 1997 rating decision on the basis that 
there was no evidence of a liver disability during service or 
of a current liver disability; the veteran did not submit a 
Notice of Disagreement with this issue. 

3.  Evidence received since October 1997 continues to show 
abnormal liver function tests, but does not contain a 
diagnosis of a liver disability.  

4.  The issue of entitlement to service connection for 
hypersensitivity of the left testicle was found to be not 
well grounded in an October 1997 rating decision on the basis 
that there was no evidence of treatment for a left testicle 
disability during service or of a current left testicle 
disability; the veteran did not submit a Notice of 
Disagreement with this issue.

5.  The veteran has not submitted any additional evidence 
concerning his claim for entitlement to service connection 
for hypersensitivity of the left testicle since October 1997.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well grounded 
claim for entitlement to service connection for the residuals 
of left lower lobe pneumonia.  38 U.S.C.A. § 5107 (West 
1991). 

2.  The October 1997 rating decision is final, and the 
veteran has not submitted new and material evidence to reopen 
his claim for entitlement to service connection for abnormal 
liver function tests.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 
1991); 38 C.F.R. § 3.105(a), 3.156(a) (1999).

3.  The October 1997 rating decision is final, and the 
veteran has not submitted new and material evidence to reopen 
his claim for entitlement to service connection for 
hypersensitivity of the left testicle.  38 U.S.C.A. §§ 1131, 
5108, 7105 (West 1991); 38 C.F.R. § 3.105(a), 3.156(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he developed several disabilities 
during active service.  He notes that he was treated for 
pneumonia during service, and argues that he continues to 
have residual disability as a result of this illness.  
Furthermore, the veteran maintains that he has submitted new 
and material evidence to reopen claims for abnormal liver 
function tests and a hypersensitive left testicle.  He 
believes that the liver tests were first shown during 
service.  Furthermore, he notes that he was treated for an 
epididymitis during service, and believes that his current 
complaints concerning the left testicle are a residual of 
this illness.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Competent evidence of the existence of a chronic disease in 
service or within the applicable presumption period, and 
present manifestations of the same disease are required to 
show chronicity.  In order to show continuity of 
symptomatology, there must be medical evidence of a current 
disability, evidence that the condition was noted in service 
or the presumption period, evidence of post-service 
continuity of symptomatology, and medical, or in some 
circumstances, lay evidence of a nexus between the current 
disability and the post-service symptomatology.  A claim that 
fails to demonstrate this evidence of either chronicity or 
continuity may not be well grounded.  Savage v. Gober, 10 
Vet. App. 488 (1997).

I. Service Connection for Pneumonia

A review of the veterans' service medical records reveals 
that he was treated for pneumonia in April 1985 and May 1985.  
A chest X-ray study conducted in April 1985 indicated left 
middle lobe pneumonia.  July 1985 records also show treatment 
for an upper respiratory infection, and note the previous 
history of pneumonia.  A July 1985 follow up chest X-ray 
stated that no significant abnormalities were found.  The 
remainder of the service medical records are negative for a 
diagnosis or residuals of pneumonia.  A separation 
examination was not conducted, and the veteran declined an 
opportunity to request a separation examination.  

Post-service medical records include a private X-ray study 
conducted in February 1990.  The lungs and pleural spaces 
were noted to be normal.  

A private X-ray study conducted in December 1991 revealed a 
calcified nodule in the right lung which appeared to have 
been present since 1965, by history.  The remainder of the 
examination was negative for acute changes. 

The veteran was afforded a VA examination in May 1997.  He 
gave a history of left lung pneumonia during service in 1985, 
and he reported exertional dyspnea since that time.  On 
examination, the lungs were clear, and the left lung was 
found to be normal.  The impression was history of dyspnea, 
but normal examination of the lungs.  The examiner noted that 
no dyspnea was displayed in the office during the 
examination.

A May 1997 VA X-ray study of the chest noted a right side 
mass, believed to be a calcified granuloma.  

The veteran underwent a VA pulmonary function analysis in 
June 1997.  The veteran's spirometry was within normal 
limits, his lung volumes were within normal limits, and his 
diffusion capacity was within normal limits.  

A VA X-ray study of the chest conducted in July 1997 revealed 
a calcified granuloma in the right lower lung posteriorly.  

A private X-ray study conducted in February 1998 revealed a 
nodule in the right lower lung.  It appeared to be a 
partially calcified granuloma, and it was recommended that 
earlier films be obtained for comparison to establish a 
benign stable appearance.  A February 1998 follow up note 
indicates that there was a history of the same finding on 
previous examinations, with no change in nodule size.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for the residuals of left lower lobe pneumonia.  
The service medical records confirm that the veteran was 
treated for pneumonia in April and May 1985.  This illness 
was shown by X-ray study to be located in the left middle 
lobe.  However, the remainder of the service medical records 
are negative for any residuals of pneumonia.  Furthermore, 
the post-service medical records are completely negative for 
evidence of any residual disability as a result of the 
pneumonia for which the veteran was treated in service.  The 
May 1997 VA examination and the June 1997 VA pulmonary 
function analysis were both normal.  While X-ray studies have 
noted a granuloma, this is located in the veteran's right 
lung, not his left, and was first noted several years after 
discharge from service.  Therefore, it appears the pneumonia 
for which the veteran was treated during service was acute 
and transitory, and resolved without residual disability.  As 
there is no current disability that can be attributed to the 
left lower lobe pneumonia, the veteran's claim is not well 
grounded.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Savage v. Gober, 10 Vet. App. 488 (1997).



II. New and Material

The record shows that entitlement to service connection for 
abnormal liver function tests and left testicle 
hypersensitivity was denied in an October 1997 rating 
decision.  The veteran was notified of this decision and 
provided with his appellate rights in an October 1997 letter, 
but did not submit a Notice of Disagreement with these issues 
within one year of receipt of the letter.  Therefore, the 
October 1997 rating decision is final, and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.105(a).

If new and material evidence is submitted regarding a claim 
which has previously been denied, then the claim can be 
reopened and reviewed.  38 U.S.C.A. § 5108. New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

The Court has held that with regard to petitions to reopen 
previously and finally disallowed claims, VA must conduct a 
three-part analysis.  First, it must be considered whether 
the evidence submitted is "new and material" under 
38 C.F.R. § 3.156(a).  Second, if VA finds the evidence is 
"new and material", immediately upon reopening it must 
determine whether the claim is well grounded, based upon all 
of the evidence, presuming its credibility.  Third, if the 
claim is well grounded, the VA is to proceed to the merits, 
but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) had been fulfilled.  Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); see also Winters v. West, 12 
Vet. App. 203 (1999) (en banc).

With respect to the issue of reopened claims, the Court held, 
even assuming that newly presented evidence was material, a 
reopened claim could be denied in the clear absence from the 
total record of a required element of a well-grounded claim.  
Winters, 12 Vet. App. 203 (1999) (citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

Abnormal Liver Function Tests

The evidence considered by the October 1997 rating decision 
for the issue of entitlement to service connection for 
abnormal liver function tests included the veteran's service 
medical records, as well at the reports of VA examinations 
conducted in May 1997, June 1997, and August 1997.  In 
addition, private medical records dated from 1990 to 1997 
were also reviewed.  The decision found that the veteran had 
not submitted a well grounded claim for entitlement to 
service connection for abnormal liver function tests.  It 
noted that the service medical records were negative for a 
liver disability.  While private medical records showed 
abnormal liver function tests in July 1990 and May 1997, 
there was no diagnosis of a liver disability contained in 
these or any other private or VA medical records.  The 
decision stated that abnormal liver function tests were not 
in and of themselves a disability, and as the veteran had 
failed to submit evidence of a current liver disability, his 
claim was not well grounded.  

The additional evidence submitted by the veteran since 
October 1997 includes copies of service medical records, July 
1989 private medical records, July 1990 private medical 
records, May 1996 private medical records, May 1997 private 
medical records, and February 1999 private medical records.  

The Board is unable to find that the additional evidence 
submitted by the veteran is new and material.  The service 
medical records and the July 1990 private medical records are 
duplicates of evidence that was considered in the October 
1997 rating decision, and does not constitute new evidence.  
The private medical records dated July 1989, May 1996, May 
1997, and February 1999 are new in that they have not been 
previously considered.  The July 1989, May 1996, and February 
1999 records consists of laboratory reports without any added 
comment by an examiner.  The May 1997 records show that the 
veteran was seen for a follow up of his tests, and noted that 
the veteran had slightly elevated liver function tests for 
alanine transaminase, and aspartate transaminase.  However, 
none of these records are material, in that none of these 
records include a diagnosis of a current liver disability, or 
relates the elevated liver function studies to active 
service.  It was the absence of evidence of a diagnosis of a 
current liver disability which resulted in the October 1997 
denial of service connection.  Therefore, as the veteran has 
not submitted any additional evidence that is both new and 
material, his claim may not be reopened.  

Left Testicle

The evidence considered by the October 1997 rating decision 
for the issue of entitlement to service connection for left 
testicle hypersensitivity included the veteran's service 
medical records, as well at the reports of VA examinations 
conducted in May 1997, June 1997, and August 1997.  In 
addition, private medical records dated from 1990 to 1997 
were also reviewed.  While treatment during service for right 
epididymitis and right scrotal pain was shown, the service 
medical records were negative for a left testicle disability.  
Furthermore, post-service medical records were negative for 
any complaints, treatment or findings relative to the left 
testicle, and the VA examinations were positive only for left 
testicle tenderness on palpation.  The decision found that as 
there was no evidence of treatment for left testicle 
hypersensitivity during service, the veteran had not 
submitted a well grounded claim for entitlement to service 
connection for a left testicle disability.

A thorough review of the claims folder is negative for any 
additional evidence submitted since October 1997 concerning 
the veteran's claimed hypersensitivity of the left testicle.  
Therefore, as the veteran has not submitted any new and 
material evidence in support of his contentions, his claim 
may not be reopened.  


ORDER

Entitlement to service connection for the residuals of left 
lower lobe pneumonia is denied. 

New and material evidence has not been presented to reopen a 
claim for entitlement to service connection for abnormal 
liver function tests; the appeal is denied. 

New and material evidence has not been presented to reopen a 
claim for entitlement to service connection for left testicle 
hypersensitivity; the appeal is denied. 



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

